COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 IN THE INTEREST OF B. C. S., A                §              No. 08-15-00084-CV
 CHILD,
                                               §                Appeal from the
                      Appellant.
                                               §                65th District Court

                                               §            of El Paso County, Texas

                                               §            (TC# 2012-DCM10290)

                                            §
                                          ORDER

       The Court GRANTS the Appellant’s first motion for extension of time within which to

file the brief until May 16, 2015. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Patrick A. Lara, the Appellant’s attorney, prepare

the Appellant’s brief and forward the same to this Court on or before May 16, 2015.

       IT IS SO ORDERED this 5th day of May, 2015.

                                                   PER CURIAM

Before McClure, C.J., Rodriguez and Hughes, JJ.